UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4563
ROBERT GREGORY DAWSON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
               Frederic N. Smalkin, District Judge.
                             (CR-00-23)

                      Submitted: March 20, 2001

                       Decided: April 4, 2001

       Before WIDENER and LUTTIG, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Randolph O. Gregory, Sr., Baltimore, Maryland, for Appellant. Lynne
A. Battaglia, United States Attorney, Jonathan P. Luna, Assistant
United States Attorney, James G. Warwick, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.
2                       UNITED STATES v. DAWSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   Robert Gregory Dawson pled guilty to possession of a firearm by
a convicted felon, in violation of 18 U.S.C.A. § 922(g)(1) (West
2000), conditioned upon his right to appeal the district court’s denial
of his motion to suppress. He was sentenced to eighty-four months
imprisonment. Exercising his right, Dawson now appeals alleging that
the district court improperly denied his motion to suppress on the
ground that he lacked standing to challenge the search in question.
We affirm.

   Legal conclusions in the district court’s ruling on a motion to sup-
press are reviewed de novo, while factual findings underlying the
conclusions are reviewed for clear error. Ornelas v. United States,
517 U.S. 690, 691 (1996); United States v. Allen, 159 F.3d 832, 838
(4th Cir. 1998).

   To challenge a search under the Fourth Amendment, an individual
must be able to show that he has standing, i.e., he must show that he
himself had a "legitimate expectation of privacy" in the area searched.
Rakas v. Illinois, 439 U.S. 128, 143 (1978); see also United States v.
Salvucci, 448 U.S. 83, 91-92 (1980). To successfully make this show-
ing, the individual must have a subjective expectation of privacy, and
that subjective expectation must be reasonable. Katz v. United States,
389 U.S. 347, 361 (1967) (Harlan, J., concurring). A legitimate
expectation of privacy is usually demonstrated by showing that the
defendant had some property or possessory interest in the area
searched. Rakas, 439 U.S. at 148. Mere possession of the seized prop-
erty is insufficient by itself to establish a legitimate expectation of pri-
vacy. Salvucci, 448 U.S. at 92. The proponent of a motion to suppress
bears the burden of showing that he had some interest which rendered
his expectation of privacy legitimate. Rakas, 439 U.S. at 131 n.1.
                      UNITED STATES v. DAWSON                         3
   We have reviewed the briefs, the material submitted in the joint
appendix, and the transcript of the district court’s hearing on the
motion to suppress. We find that the district court did not err in find-
ing that Dawson lacked standing to challenge the search because
Dawson did not have a legitimate expectation of privacy in the area
searched, and consequently, we find no error in the district court’s
denial of the motion to suppress.

   Accordingly, we affirm Dawson’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED